          Case 1:20-cv-10621-AJN Document 13 Filed 05/27/21 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com



Stephen J. Steinlight
D 212.704.6008
F 212.704.6288
stephen.steinlight@troutman.com




May 27, 2021
VIA ECF

The Honorable Alison J. Nathan
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Cunningham v. OnDeck Capital, Inc., et al. (Case No. 1:20-cv-10621-AJN)
        Leave to File Recordings as Part of Defendants’ Motion to Dismiss

Dear Judge Nathan:

         This firm represents Defendants OnDeck Capital, Inc. and Enova International, Inc. in the
above-referenced action. Defendants’ responsive pleading is due on Friday, May 28, 2021 and,
as part of their filing, Defendants request leave to attach call recordings between OnDeck and
Plaintiff Craig Cunningham (“Plaintiff”), as referenced by Plaintiff in his Amended Complaint.
Defendants state that they intend to file such recordings under seal, as they include information
that could be considered individual financial information as described in the Court’s Individual
Practices in Civil Cases, Rule 4(A).

      Accordingly, Defendants respectfully request leave to file recordings as part of its
responsive pleading and we thank Your Honor for your consideration of this matter.

                                             Respectfully submitted,


                                             s/ Stephen J. Steinlight
                                             Stephen J. Steinlight



cc:     Plaintiff, pro se (via email)
